COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  DORIAN KYLE SERMON,                             §
                                                                  No. 08-20-00071-CV
                    Appellant,                    §
                                                                     Appeal from the
  v.                                              §
                                                                   383rd District Court
  MARISOL HERNANDEZ,                              §
                                                                of El Paso County, Texas
                    Appellee.                     §
                                                                  (TC#2018DCM0750)
                                                   §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF AUGUST, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.